DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 9, the phrase “to several dispensing elements” raises double inclusion issues since such a limitation is already positively recited in claim 12, line 2.  The phrase should be changed to -- to said several dispensing elements--.
In claim 20, line 3, the phrase “said circulation circuit” lacks antecedent basis.  In claim 20, line 1, the numeral “13” should be changed to --18-- in order to provide the correct claim dependency and proper antecedent basis for “said circulation circuit”, since claim 18, line 3, is where the limitation is first introduced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-11 , 13-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 11,504,728. Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an active substance supply system for an agricultural sprayer, comprising a main liquid circuit which comprises a reservoir for a main liquid and permits circulation of said main liquid, where said main liquid circuit comprises one or more distribution sections which are each configured to distribute to several dispensing elements a spray liquid to be dispensed, and a feed system which is connected to said main liquid circuit and in which said main liquid is mixed with at least one separately fed active substance to form a liquid active substance mixture; wherein said active substance supply system is configured to introduce said liquid active substance mixture into said one or more distribution sections at several places, and wherein said main liquid circuit comprises in a direction of flow downstream of said one or more distribution sections one or more return lines which are connected to said reservoir, where a respective shut-off device is arranged at said one or more return lines and is configured to block the flow.  Claim 1 of the instant invention is encompassed in claims 1 and 3 of U.S. Patent No. 11,504,728.
As to claims 2 and 4-11, see claims 2-10 of U.S. Patent No. 11,504,728.
Regarding claim 13, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for conveying a spray liquid with an agricultural sprayer, comprising the steps of: circulating a main liquid in a main liquid circuit of an active substance supply system of said agricultural sprayer, said main liquid circuit comprising a reservoir for a main liquid, distributing to said several dispensing elements in one or more distribution sections     Claim 13 of the instant invention is encompassed in claims 12 and 17 of U.S. Patent No. 11,504,728.
As to claims 14-16 and 18-21, see claims 13-15 and 17-20 of U.S. Patent No. 11,504,728.

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance of claim 12:  The prior art did not teach or suggest an agricultural sprayer as claimed by the applicant, specifically an agricultural sprayer comprising a main liquid circuit which comprises a reservoir for a main liquid and permits circulation of said main liquid, where said main liquid circuit comprises one or more distribution sections which are each configured to distribute to said several dispensing elements the spray liquid to be dispensed, and a feed system which is connected to said main liquid circuit and in which said main liquid is mixed with at least one separately fed active substance to form a liquid active substance mixture, wherein said main liquid circuit comprises in a direction of flow downstream of said one or more distribution sections one or more return lines which are connected to said reservoir, where a respective shut-off device is arranged at said one or more return lines and is configured to block the flow, together in combination with the other claimed features of applicant’s invention and if the 35 U.S.C. 112(b) rejection is corrected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jensen ‘767, Coffee et al ‘961 and Henderson et al ‘389 disclose various agricultural sprayers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752